NO. 07-10-00272-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
28, 2010
 

 
RICHARD N. PATE, APPELLANT
 
v.
 
CHASE HOME FINANCE, LLC, APPELLEE 

 

 
 FROM THE COUNTY COURT AT LAW NO. 1
OF PARKER COUNTY;
 
NO. CA-10-004; HONORABLE JERRY BUCKNER, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, Richard N. Pate, filed his
notice of appeal on June 9, 2010.  By
letter dated June 14, 2010, the Second Court of Appeals notified Pate that it
had received his notice of appeal and informed Pate of his duties regarding
preparation of the court reporter’s record. 
On July 13, 2010, the Second Court Of Appeals informed Pate that his
appeal had been transferred to this Court by order of the Texas Supreme Court
and that all future correspondence was to be addressed to this Court.
            On
August 3, 2010, this Court provided Pate with a thorough explanation of his
obligations under the Texas Rules of Appellate Procedure regarding the clerk’s
and reporter’s records.  We alerted Pate
of his failure to pay or make arrangements to pay for the preparation of the
clerk’s record as well as his failure to request the reporter’s record.  See Tex.
R. App. P. 35.3(a)(2), (b)(2).  By that same letter, we also gave Pate the
opportunity to pay or make arrangements to pay for the preparation of the
clerk’s record and to request preparation of the reporter’s record.  See Tex.
R. App. P. 37.3(b), (c).  We informed Pate that his continued failure
to make the appropriate arrangements by September 2, 2010, could result in the
dismissal of his appeal for want of prosecution.  See Tex.
R. App. P. 37.3(b).  Also on August 3, we granted the clerk’s and
court reporter’s motions for extension of time to file their respective records
based on Pate’s failure to pay or make arrangements to pay for preparation of
the clerk’s record and his failure to request preparation of the reporter’s
record.  
            To
date, Pate has not responded to our letter. 
Nor have we received any indication from either the trial court clerk or
the court reporter that Pate has made satisfactory arrangements regarding
preparation of the records.  To the
contrary, we have received a motion from the trial court clerk requesting
further extension of time in which to file the clerk’s record based on Pate’s
failure to pay or make arrangements to pay for the preparation of the clerk’s
record.  Likewise, the court reporter has
sought further extension of time based on Pate’s failure to request preparation
of the reporter’s record.
            Having
given Pate a reasonable opportunity to cure and having received no indication
of his effort to do so, we dismiss this appeal for want of prosecution.  Tex. R. App. P. 37.3(b), 42.3(b).  We deny as moot the clerk’s and court
reporter’s motions for extension of time to file their respective records.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice